 



Exhibit 10.17
AMENDMENT TO EMPLOYMENT AGREEMENT
THIS AMENDMENT (this “Amendment”) to the Employment Agreement (the “Agreement”),
dated as of December 12, 2003 and with an Agreement Effective Date of
December 22, 2003, between Health Fitness Corporation (“HFC”), and Mike
Seethaler (“Executive”), is made and entered into between HFC and Executive as
of December 21, 2006.
WHEREAS, HFC and Executive have agreed to increase severance amounts;
WHEREAS, HFC and Executive wish to amend the Agreement accordingly.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is specifically acknowledged by the parties, the Company
and Executive agree as follows:

  1.   Paragraph 2.02 (b) of the Agreement shall be amended by deleting the term
“three (3) months” and replacing it with “four (4) months”.     2.   This
Amendment shall be effective on December 21, 2006.     3.   Except as expressly
amended by this Amendment, all of the terms and provisions of the Agreement
shall remain in full force and effect.     4.   This amendment may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement, and shall become a binding agreement when one or more counterparts
have been signed by each party and delivered to the other party.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on behalf of each as of the date first above written.
HEALTH FITNESS CORPORATION

         
By:
  /s/ Gregg Lehman
 
Name: Gregg Lehman    
 
  Title: President and Chief Executive Officer    

     
/s/ Mike Seethaler
 
MIKE SEETHALER
   

